DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: because the specification mentions a number of claims.  The claims are interpreted in light of the specification not vice versa. Referencing the claims in the specification is not in accordance with US Practices.   
Appropriate correction is required.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	It is noted that claim 1 mentions a pressure generating source, a sample liquid, and system liquid. However, neither is listed, positively claimed as an element of the invention. Claim 2 mentions a pipette tip and a disposable tip. However neither is positively claimed as elements of the invention. All of the prior are materials or articles intended to be worked upon. 
	It is noted that the claims do not employ/invoke 112(f) language. The various “for” clauses employed throughout the claims (for example, “for aspirating and/or dispensing a sample…” and “used for…”) are directed to intended use. 
	The phrase “forming a measurement capacitor” is presumed to mean that the first and second electrodes are elements of a measurement capacitor. 
	Furthermore, it is noted that the terms “and/or” and “or” provide for alternatives.
	 It is noted that the “when” clauses such as that of claim 8 is directed to conditional use. However, the claim is directed to an apparatus not a process of use. There is no requirement for the conditional process step of use recited in the claim to ever occur. See also the when clauses of claims 14-16. The liquid is not required to be present nor detected. 
	As to claim 10, it is noted that the “used for…” clause in the detecting step does not provide for any additional step. There is no transferring step required to be performed.  
Claim Objections
Claims 1-16 are objected to because of the following informalities: The claims are not drafted according to US practices as stated above and some of the claims include dashes (-).  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a further measurement capacitor” connected in parallel to the capacitance measurement unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claim 1, it is unclear if applicant intends for the a pressure source to be a structural element of the invention. As presently drafted it is not listed/positively claimed as an element of the invention because the phrase “for being operationally connected to a pressure generation source” is directed to the intended use of the upper opening. 
As to claim 1, it is unclear if applicant intends for “an impedance measurement unit” to be an element of the invention because reciting that a prior positively claimed element is connected to a structure not previously positively claimed does not establish that the latter structure is an element of the invention. The an impedance measurement unit is not required to be an element of the instant invention. (see also claims 3-4, 6, and 8).
Regarding claims 1-3, 5-8, and 10-16, the phrases "in particular"; “more particularly”; and “in particular essentially along” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). There is no indication as what is structurally meant by the term “essentially” is subjective/relative.   
As to claims 1 (last line), 5-6, 8, 10 (last line), and 12-16,  it is unclear which/what liquid is being referenced by the phrases “the liquid” and “that liquid” because claims 1 and 10 previously mentions a sample liquid and a system liquid. 
As to claim 2, it is unclear if applicant intends for a mounting fixture to be an element of the invention because the term “forms” appears to be directed to a process that the lower section can perform. See also the “forms…” phrase in the last line of the claim. It is unclear if applicant intends for a pipette tip and a disposable tip to be structural elements of the invention. 
As to claims 3-4 and 11, it is unclear if applicant intends for a further measurement capacitor to be an element of the invention because the “forms” clause of claim 3 appears to be directed to a process that the second electrode can be used to perform. Furthermore, it unclear if applicant intends for the entire further measurement capacitor to be an element of the invention because the claim only mentions a part of such. (see also claim 11) It appears as if the phrases “first” and “second” should be employed if applicant intends for the invention to comprise a first and second measurement capacitor. The same is applicable to the “a dielectric” of claims 5-6 and 12-13.
As to claim 6, it is unclear what is the structural nexus of a disposable tip to the lower section because the phrase “attachable to” is directed to what is possible, but does not provide for any connection. It appears as if the phrased should be “attached to”. 
Claim 8 recites the limitations “the filter” in line 3 and "the pipette tip" in the last line.  There is insufficient antecedent basis for these limitations in the claim. No filter and pipette tip have been previously claimed as an elements of the invention. 
It is unclear how claim 9 further structurally limits the invention because the claim does not provide for any additional structural element nor further structurally limits any prior positively claimed element. There is no structural difference between the invention of claim 1 and claim 9. Claim 9 renames the same apparatus of claim 1 as “an automated handling system”. Furthermore, it is noted that there is no structural element claimed that provides for any automation. 
As to claims 11 and 14, it is unclear what is the structural nexus of the pipette tube and pipette tip. It is presumed that applicant intends for the pipetting apparatus to comprise a 
Claims 12-16 recites the limitation "the filter" in the detecting step.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 15,  it is noted that no step of performing a pipetting action has been recited. Nor is there definition provided for in the claim as to what constitutes an ongoing pipetting action. It is unclear if applicant intends for the method to include a step of applying a control signal to the pressure generating source. Even if so, it is unclear what is considered as “a control signal” and what/who applies such control signal to the pressure generating source that has not been previously established as being an element of the apparatus. 
It is unclear how claim 16 further structurally limits the invention of claim 9 because of the rejection of claim 9 above and because claim 16 recites steps of a method and does not provide for any structural elements. Therefore, the claim is not further structurally limiting. It appears as if the first term “An” should be “The”. As to the method steps, see the prior applicable remarks and rejections above. Such as those directed to claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, and 16  is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Kamprath et al., DE 91 00 548 U1.
Kamprath discloses (see Fig.2) a pipetting apparatus (see page 1 [0001]: automatic sampling analyzer) comprising a tube (1), the tube comprising an upper section suitable to be connected to a pressure generating source (see page 1 [0007]), and a lower section suitable for aspirating or dispensing a sample liquid, wherein a first electrode (3) is located at an upper section and a second electrode (7) located at a lower section, the first and second electrodes forming a capacitor connected to an impedance measurement unit ( see page 2 [0012]). This device detects whether a liquid is present in the detection area (see page 1 [0001)).
As to claim 10, the reference further discloses the method of determining an impedance and detecting whether the liquid is present within a particular section of the filling/emptying device, based on the variation of the impedance caused by a presence of the liquid within the particular section (see page 2 [0012]).
Claims 9 and 16 are not further structurally limiting of the apparatus of claim 1. See remarks above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamprath et al., as applied to claims 1-2, 9-10, and 16 above, and further in view of Okuyama et al. US 2015/0114140 or Blumentritt  et al., US 2013/0136672.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Kamprath does not disclose that the capacitance measurement unit is capable of detecting whether pipette tube or the pipette tip is dipped into the sample liquid. 
However, pipetting systems that detect the level of the sample liquid by capacitance change are well known in the art, e.g. see Okuyama ([0049] or  Blumentritt ([0014]). Okuyama discloses a pipette wherein the change in capacitance at the time when the pipette tip comes 
It would have been obvious to and common sense, predictability, and knowledge of one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Okuyama and Blumentritt to the device and method of Kamprath to improve the operation of the device and ascertaining the relative positioning of the device to liquid.
Claims 5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamprath as applied to claims 1-2, 9-10, and 16 above, and further in view of DiTrolio et al., US 2005/0095723.
  Kamprath does not disclose that a filter is in the intermediate section.
However, DiTrolio discloses a discloses a pipetting apparatus wherein a filter is used to prevent contamination of the pipetting system (see [0074), Figure 2, filter 56). 
It would have been obvious to and common sense, predictability, and knowledge of one of ordinary skill in the art before the effective filing date of the invention to modify the device of Kamprath to include a filter within the tube to prevent contamination of the device as taught by DiTrolio. Furthermore, it would been have been obvious to recognize that the device may employed to detect level of a liquid including at the filter during operation. 
Claims 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamprath as applied above to claims 1-2, 9-10, and 16, and further in view of Blumentritt et al., US 2013/0136672.  
Kamprath does not disclose that a filter is located within a disposable tip. Disposable conductive tips comprising a filter are known from Blumentritt (see paragraph [0027]). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BONZON; David Vincent et al.; WIKHOLM; David et al.; Kitajima; Masaichi et al.; Boger; David L. et al.; Gray; Mark A.; Mantlo; John D. et al.; Bonzon; David Vincent et al.; SASAKI; Naoyuki et al.; YASUI; Akihiro et al.; SUGIYAMA; Kiyohiro; Bouteffah-Touiki; Ayoub et al.; Bonzon; David Vincent et al.; ENDO; Takayuki; Bocchi; Massimo et al.; Shahar; Dan et al.; Watanabe; Atsushi et al.; KURONO; Hiroshi et al.; OONUMA; Takehiko et al.; Bau; Haim H. et al.; Gorka; Guenther; WATANABE; Atsushi et al.; Lipscomb, James H. et al.; Okuyama; Takeo et al.; Inamura; Shinichi et al.; Mann; Karl-Heinz et al.; Roesicke; Bernd; Matsubara; Shigeki et al.; Mann; Karl-Heinz et al.; Calhoun; Jeffrey et al.; and Yoshida; Kasumi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798